Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, it is not clear whether all of the fibers, (glass, carbon, nylon or polyester) are metal coated or if only the polyester is metal coated.  For examination purposes, it is presumed only the polyester must be metal coated. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 10-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cedarleaf, U.S. Patent No. 5,370,921.
Cedarleaf discloses a lightning strike structure comprising two plies of carbon fiber prepreg positioned on top of a lightning strike screen layer,  (which may be a metal mesh or an expanded metal foil, see col. 6, lines 47-63), and then two more plies of prepreg.  See col. 22, lines 14-27.  Each ply of prepreg is considered to correspond to a carrier layer comprising a plurality of electrically conductive fibers, having a void volume at least partially filled with a hardenable composition.  The prepregs can include carbon fibers combined with matrix resins including epoxy, polyester and phenolic resins, and mixtures thereof.  See col. 20, lines 20-30.  Note that carbon fibers are inherently electrically conductive.    The structure may further comprise additional carrier layers, including woven, knitted and nonwoven fabrics formed from polyester, carbon, nylon or glass fibers.  See col. 8, lines 13-49.  The structure can be disposed as lightning protection on a carbon fiber composite prior to bonding or curing.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cedarleaf, U.S. Patent No. 5,370,921.
Cedarleaf discloses a lightning strike structure comprising two plies of carbon fiber prepreg positioned on top of a lightning strike screen layer,  (which may be a metal mesh or an expanded metal foil, see col. 6, lines 47-63), and then two more plies of prepreg.  See col. 22, lines 14-27.  Each ply of prepreg is considered to correspond to a carrier layer comprising a plurality of electrically conductive fibers, having a void volume at least partially filled with a hardenable composition.  The prepregs can include carbon fibers combined with matrix resins including epoxy, polyester and phenolic resins, and mixtures thereof.  See col. 20, lines 20-30.  Note that carbon fibers are inherently electrically conductive.    The structure may further comprise additional carrier layers, including woven, knitted and nonwoven fabrics formed from polyester, carbon, nylon or glass fibers.  See col. 8, lines 13-49.  The structure can be disposed as lightning protection on a carbon fiber composite prior to bonding or curing.  
Cedarleaf does not disclose that the protection film displays electrical conductivity along a direction perpendicular to a major surface of the protective film.  However, since the structure of Cedarleaf is the same as the claimed structure, it is reasonable to expect that the structure of Cedarleaf would have the same properties, since like materials must have like properties.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cedarleaf, U.S. Patent No. 5,370,921.
Cedarleaf discloses a lightning strike structure comprising two plies of carbon fiber prepreg positioned on top of a lightning strike screen layer,  (which may be a metal mesh or an expanded metal foil, see col. 6, lines 47-63), and then two more plies of prepreg.  See col. 22, lines 14-27.  Each ply of prepreg is considered to correspond to a carrier layer comprising a 
Cedarleaf differs from the claimed invention because it does not disclose the particularly claimed combination of woven and nonwoven layers.  However, since Cedarleaf does disclose that the carrier layers can be woven, knitted or nonwoven fabrics, it would have been obvious to have selected from the various combinations to provide a structure having the desired properties, which vary according to the structure of the fabric employed.
Claims 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cedarleaf, U.S. Patent No. 5,370,921 in view of Langone et al, EP 2,432,634.
Cedarleaf discloses a lightning strike structure comprising two plies of carbon fiber prepreg positioned on top of a lightning strike screen layer,  (which may be a metal mesh or an expanded metal foil, see col. 6, lines 47-63), and then two more plies of prepreg.  See col. 22, lines 14-27.  Each ply of prepreg is considered to correspond to a carrier layer comprising a plurality of electrically conductive fibers, having a void volume at least partially filled with a hardenable composition.  The prepregs can include carbon fibers combined with matrix resins including epoxy, polyester and phenolic resins, and mixtures thereof.  See col. 20, lines 20-30.  Note that carbon fibers are inherently electrically conductive.    The structure may further 
Cedarleaf differs from the claimed invention because it does not disclose that the structure includes upper and lower metal layers, or that the metal layers are a non-foraminous foil.  
However, Langone discloses a lightning strike protection structure comprising various metal and fiber reinforced layers.  Langone teaches that the metal layers can be either foils or expanded metal layers.  See paragraph 0023.  Langone teaches that the structures may be overlapped to provide the best protection.  See paragraph 0038.  Therefore, it would have been obvious to one of ordinary skill in the art to have employed either foils or expanded metal layers as taught by Langone in the invention of Cedarleaf, in view of their art recognized suitability and equivalence.  It further would have been obvious to have overlapped the structures which would necessarily result in a sandwich structure as set forth in claim 3.  
Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cedarleaf, U.S. Patent No. 5,370,921   as applied to claims above, and further in view of Glatkowski et al, U.S. Patent Application Publication No. 2002/0180077.
Cedarleaf discloses a lightning protection material as set forth above.
In the event that claim 10 requires that any of the fibers listed be metal plated, Cedarleaf does not teach this feature.
However, Glatkowski discloses employing metal coated fibers of glass, carbon or polymers as useful conductive materials in lightning protection structures.  See paragraph 0009.  
Therefore, it would have been obvious to have employed other known and equivalent types of conductive fibers to form the layers in Cedarleaf as taught by Glatkowski. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arnold et al, U.S. Patent No. 5,417,385 discloses composite structures for use as lighting strike protection, comprising electrically conducting and non-conducting layers, but does not teach the particularly claimed layers in order.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789